91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lorenzo ADKINS, Plaintiff-Appellant,v.J. FANNIN, Officer, Defendant-Appellee.
No. 96-6020.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 18, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-95-539)
Lorenzo Adkins, Appellant Pro Se.
E.D.Va.
AFFIRMED AS MODIFIED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order in a timely manner.  We find no abuse of discretion.  We grant leave to proceed in forma pauperis, modify the district court's order to reflect a dismissal without prejudice, as stated in the district court's memorandum opinion, and affirm the order as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.